Citation Nr: 1635137	
Decision Date: 09/08/16    Archive Date: 09/20/16

DOCKET NO.  11-24 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for posttraumatic headaches due to traumatic brain injury (TBI) prior to May 6, 2013, and in excess of 30 percent thereafter.
 
2.  Entitlement to a rating in excess of 50 percent for posttraumatic headaches due to TBI on an extraschedular basis.

3.  Entitlement to a disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD) with depression and cognitive dysfunction due to TBI.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities prior to September 1, 2010, and subsequent to May 6, 2013.


REPRESENTATION

Appellant represented by:	The American Legion
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.M.K., Counsel


INTRODUCTION

The Veteran served on active duty from November 2004 to November 2008.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin. 

The Board notes that by a June 2013 decision, the RO awarded a higher (30 percent) rating for the headache disability, effective from May 6, 2013.  As there are higher ratings available, this did not satisfy the Veteran's appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board also notes that although the issue of TDIU was not certified for appeal, the United States Court of Appeals for Veterans Claims (Court) has held that a request for TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  As such, the issue of entitlement to a TDIU prior to September 1, 2010, and subsequent to May 6, 2013, is properly before the Board.

The Veteran testified at a hearing before another Veterans Law Judge (VLJ) in February 2012.  In a July 2016 letter, the Veteran was notified that that VLJ was no longer with the Board and was given the option to request a new hearing.  No reply was received; therefore, the Board will proceed with adjudication.  A transcript of the February 2012 hearing has been associated with the electronic claims file and has been reviewed.

When this case was previously before the Board in March 2014, it was decided in part and remanded in part for additional evidentiary development.  It has since been returned to the Board for further appellate action.

This appeal has been processed using the electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.  These records were reviewed in conjunction with the decision below.

The issue of entitlement to a disability rating in excess of 10 percent for posttraumatic headaches due to TBI prior to May 6, 2013, and in excess of 30 percent thereafter, is addressed below; all other issues on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, the evidence demonstrates that for the entire appeal period the Veteran's posttraumatic headaches due to TBI have been equivalent in nature and severity to frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.


CONCLUSION OF LAW

The criteria for a schedular disability rating of 50 percent, but no higher, for posttraumatic headaches due to TBI are met for the entire appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2015).

	
REASONS AND BASES FOR FINDING AND CONCLUSION

Prior Remand Compliance

In March 2014 the Board remanded this case in pertinent part to afford the Veteran a VA examination.  This remand directive was accomplished in April 2014.  As such, compliance with the prior remand has been accomplished.  See Stegall v. West, 11 Vet. App. 268 (1998).

Disability Rating

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2015). 

The Veteran's service-connected headache disability is rated under the criteria of 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8100 (migraine).  The rating criteria in relevant part are as follows.  A rating of 10 percent is warranted for characteristic prostrating attacks averaging one in 2 months over the last several months.  A rating of 30 percent is warranted for characteristic prostrating attacks occurring on an average once per month over the last several months, and a rating of 50 percent is warranted for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. 

Although the rating criteria do not define "prostrating," according to Dorland's Illustrated Medical Dictionary, 31st Edition (2007), p. 1554, "prostration" is defined as "extreme exhaustion or powerlessness."  A similar definition is found in Merriam-Webster's Collegiate Dictionary, Eleventh Edition (2003), p. 999, "prostration" is defined as "complete mental or physical exhaustion or collapse."  The rating criteria also do not define "severe economic inadaptability"; however, nothing in DC 8100 requires the claimant to be completely unable to work in order to qualify for a 50 percent rating.  See Pierce v. Principi, 18 Vet. App. 440 (2004).

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  See Fenderson v. West, 12 Vet. App. 119 (1999);  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2015) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record that would lead to the conclusion the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations that would warrant an exposition of remote clinical histories and findings pertaining to the disability under review. 

The Board notes that it has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  The Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claim.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran filed the claim for an increased rating for his headaches in July 2010, reporting that his headaches had become more severe with more frequent prostrating attacks.

A VA examination in February 2010 showed that the Veteran reported headaches occurring weekly that could last a full day.  He noted that if he exerted himself, the pain would get worse; if he just rested, it would stay the same.  He reported that he used to throw up with headaches and get nausea, but he currently had a decreased appetite with headaches.

A VA examination in September 2010 showed that the Veteran reported a worsening of his symptoms with daily, chronic, mild headaches that allowed him to continue with his regular activities.  He also reported more severe headaches two to three times per week that were not prostrating and one headache per week that could last the whole day that was made worse by light exposure, resulted in nausea, and was relieved by falling asleep, staying in a darker environment four to five times per week, and the use of Hydrocodone might dull his headaches.

A VA examination in October 2010 showed that the Veteran reported headaches lasting for the remainder of a day, subsiding with sleep.  Headaches were noted as severe associated with anorexia, nausea, occasional vomiting, and photophobia.  The Veteran reported that he would go to a dark, quiet room to try to fall asleep and that Oxycodone gave some relief.

VA and private treatment records prior to May 6, 2013, show complaints of headaches, not well controlled with current medications; headaches causing him to be nauseated and unable to function two times a week were noted in January 2011; migraine-type headaches occurring one to two times per week were reported in January 2013 with additional symptoms noted as light and sound sensitivity, as the Veteran had to go in dark room and turn off the lights to help the headaches subside, jabbing pain, and nausea with occasions of vomiting.

The Veteran testified in February 2012 that his headaches made him nauseous, that he would not eat, and did not sleep very well due to the headaches.  He noted that he usually woke up with a headache and would go into a dark room with nothing making the headaches go away.  He stated that he took medication but would throw it up and have to go to sleep to relieve the headache.

The Veteran also submitted a headache diary from February to March 2013, noting symptoms such as pain, lack of appetite, nausea, lack of sleep, eating less food, and the use of pain killers for relief.  The Board finds the Veteran competent and credible in reporting his headache symptoms. 

The Veteran was afforded a VA examination in June 2013 in which he reported a severe pulsatile hemicranial headache with incapacitation, nausea, some vomiting, photo and phonophobia, and that head movement exacerbating the pain and nausea.  He reported some (but incomplete) relief from Imitrex and that he would go into a dark, quiet room to attempt sleep for relief.  He reported that severe headaches occurred three to seven times per month, that may be worse during times of stress, but improved or were gone with sleep, and that he could not work through them.  The examiner noted that the Veteran had characteristic prostrating attacks of migraine headache pain more frequently than once per month.

In response to the Board's remand, the Veteran was afforded a VA examination in April 2014 in which he noted that he had normal headaches that were severe but not disabling, occurring up to four times a week, and migraine headaches that were disabling and occurred two to four times a month with nausea, vomiting, visual changes, photophobia, and phonophobia that lasted less than one day.  The examiner noted that the Veteran had characteristic prostrating attacks of migraine/non-migraine headache pain once every month; the examiner did not find very prostrating and prolonged attacks of migraines/non-migraine pain productive of severe economic inadaptability.  The examiner found that the headache condition impacted the Veteran's ability to work, noting that he was currently a full-time student and occasionally missed class due to his migraine headaches.

Upon consideration of the evidence of record, the Board finds that when reasonable doubt is resolved in favor of the Veteran, his headache disability has more nearly approximated the criteria for a 50 percent disability rating under DC 8100 for the duration of this appeal period.  In so finding, the Board notes that neither the rating criteria nor the Court has defined "prostrating", as noted above.  However, in the instant case, although it appears the frequency of the Veteran's headaches has increased during the pendency of his claim, the reported nature and severity, to include associated symptoms, has been relatively consistent.  The Veteran has also reported having headaches that at least occur weekly, which could last a full day.  The Veteran's headaches are also accompanied by nausea, vomiting, and sensitivity to light and sound, and he has repeatedly reported that his headaches require him to seek refuge in a dark, quiet room.  

Furthermore, it is clear that management of the Veteran's headaches requires him to take medications for prevention and that medication is not always effective in relieving his migraine pain.  Notably, the Court has held that "the Board may not deny entitlement to a higher rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria."  Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).  As DC 8100 does not contemplate the effects of medication in alleviating the frequency of the Veteran's headaches, the Board is precluded from considering the relief afforded by the Veteran's medication, if any, in evaluating the severity of his disability.  Id.  

The Board also points out that although the Veteran is able to attend school full-time, he must take medication and has alleged that even with medication, he misses classes.  The Board notes that the April 2014 VA examiner did not find very prostrating and prolonged attacks of migraines/non-migraine pain productive of severe economic inadaptability.  It is not clear whether the examiner took into account the ameliorative effects of medications when such an assessment was made.  In any event, it is clear that the Veteran's headaches impact his occupational functioning (as the April 2014 VA examiner found that the headache condition impacted the Veteran's ability to work), and the Board finds reason to believe that without medication, his headaches would be productive of severe economic in adaptability. 

Overall, the Board finds that although the medical evidence of record does not unequivocally support a finding that the Veteran suffers from very frequent completely prostrating and prolonged attacks, it has nonetheless placed the record in relative equipoise such that the Board finds there to be a question as to which evaluation should be applied.  Based on the totality of the medical and lay evidence, the Board concludes that the Veteran's headaches are more aptly described by the criteria necessary for a 50 percent rating, which is the highest schedular rating available under DC 8100.


ORDER

A 50 percent for posttraumatic headaches due to TBI is granted for the entire appeal period, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

The Board notes that "[r]atings shall be based as far as practicable, upon the average impairments of earning capacity."  38 C.F.R. § 3.321(b) (1) (2015).  However, "[t]o accord justice . . . to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  Id.  


As determined by the Court, whether referral for extraschedular consideration is warranted involves a three-part test.  See Thun v. Peake, 22 Vet. App. 111, 114-16   (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed.Cir.2009); see Anderson v. Shinseki, 22 Vet. App. 423, 427 (2009) (clarifying that, although the Court in Thun identified three "steps," they are, in fact, necessary "elements" of an extraschedular rating).  First, it must be determined whether the evidence "presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Thun, 22 Vet. App. at 114.  If so, it must be determined whether the claimant's exceptional disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 116.  If the previous inquiries are answered in the affirmative, the matter must be referred for extraschedular consideration.  Id.   

Upon review of the evidence of record, the Board finds that the criteria for referral to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating are met.  Reviewing the record, the Board finds that the Veteran's headache disorder is manifested by symptomatology not contemplated by DC 8100.  Notably, DC 8100 does not set forth any symptomatology.  Further, the Veteran's headaches are accompanied by such things as nausea, vomiting, sensitivity to light and sound, and anorexia.

Viewing the Veteran's disability picture as related to his headaches as a whole, the Board concludes that the available schedular evaluations applicable to rating migraines may be inadequate, as the Veteran's disability is manifested by symptomatology not contemplated by the rating schedule.  The Board also finds the Veteran's disability picture exhibits other related factors as it is clear that his headaches impact his ability to function occupationally.  The evidence also suggests that if the Veteran was not able to control his headaches with medication, his disability would likely result in marked interference with employment.  Accordingly, the matter is to be referred for consideration of a rating greater than 50 percent on an extraschedular basis.  See Thun, supra; 38 C.F.R. § 3.321(b) (1). 

As to the issue of entitlement to a disability rating in excess of 70 percent for PTSD with depression and cognitive dysfunction due to TBI, this issue was perfected to the Board in an August 2011 VA Form 9.  While 38 U.S.C.A. § 7105(e) provides an automatic waiver of initial AOJ review if a veteran submits evidence to the AOJ or the Board with or after submission of a substantive appeal, this provision is only applicable to cases where the substantive appeal was filed on or after February 2, 2013, and does not apply to VA-generated evidence, such as VA examination reports or VA treatment records.  38 U.S.C.A. § 7105(e) (West 2014).  Evidence added to the record since the issuance of the August 2014 supplemental statement of the case (SSOC) includes a December 2015 VA examination report.  As there is no indication that the Veteran has specifically waived initial AOJ adjudication of this newly added relevant evidence, a remand is required for the AOJ to consider the new VA-generated evidence and issuance of an SSOC.

Finally, the Board notes that the Court has indicated that VA has a "well-established" duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 Vet. App. 280 (2008).  This duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any single disability or combination of disabilities establishes entitlement to special monthly compensation (SMC) under 38 U.S.C.A. § 1114.  See Bradley, supra, (finding that SMC "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim").  

Indeed, as noted in Bradley, VA must consider a TDIU claim despite the existence of a schedular total rating and award SMC under 38 U.S.C.A. § 1114 (s) if VA finds the separate disability supports a TDIU rating independent of the other 100 percent disability rating.  Id.; see also DVA Sum. Op. Gen. Counsel Prec., 75 Fed. Reg. 11229-04 (March 10, 2010) (withdrawing VAOPGCPREC 6-99, 64 Fed. Reg. 52375 (1999) (the logic of Bradley suggests that if a veteran has a schedular total rating for a particular service-connected disability and subsequently claims TDIU for a separate disability, VA must consider the TDIU claim despite the existence of the schedular total rating and award SMC under section 1114(s) if VA finds the separate disability (ies) supports a TDIU rating independent of the other 100 percent disability rating).  

To this point, the Board notes that the Veteran was granted entitlement to a TDIU because of his service-connected mental health conditions (PTSD with depression and cognitive dysfunction due to TBI) in a November 2010 rating decision, effective from September 1, 2010, to May 6, 2013.  As such, the issue of entitlement to a TDIU prior to September 1, 2010, and subsequent to May 6, 2013, is before the Board.

Subsection 1114(s) requires that a disabled veteran whose disability level is determined by the ratings schedule must have at least one disability that is rated at 100 percent in order to qualify for SMC provided by that statute.  Under the law, subsection 1114(s) benefits are not available to a veteran whose 100 percent disability rating is based on multiple disabilities, none of which is rated as 100 percent disabling.  See 38 C.F.R. § 3.350 (i) (2015) (requiring service-connected disability rated as total and additional service-connected disability or disabilities independently ratable at 60 percent or more, or being permanently housebound due to such service-connected disability or disabilities).

In light of Buie and Bradley, and VA's obligation to maximize the Veteran's benefits, VA must determine whether the Veteran is eligible for a TDIU based solely on his other service-connected disabilities, individually.  If so, then while not rated as 100 percent disabling, for SMC purposes, that disability satisfies the requirement of a "service-connected disability rated as total."  See Buie, 24 Vet. App. at 251; Bradley, 22 Vet. App. at 293 (2008).  Further procedural development of the Buie and Bradley questions raised by this appeal is necessitated, which requires remand of this case.

Accordingly, the case is REMANDED for the following action:

1.  The issue of entitlement to a rating in excess of 50 percent for posttraumatic headaches due to TBI should be forwarded to the Director, Compensation Service, for extraschedular consideration consistent with 38 C.F.R. § 3.321(b). 

2.  The Veteran's claims should be readjudicated, to include entitlement to a TDIU prior to September 1, 2010, and subsequent to May 6, 2013, based on the entirety of the evidence, to include all evidence received since the issuance of the August 2014 SSOC.  If the claims remain denied, the Veteran and his representative should be issued an SSOC.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


